Citation Nr: 0213773	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  02-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines

 

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.
 

REPRESENTATION

Appellant represented by:  The American Legion 



INTRODUCTION

The veteran had active service with the Regular Philippine 
Scouts from February 1941 to January 1946. He was a prisoner-
of-war (POW) from May 1942 to February 1945. This matter 
comes on appeal from a decision of the Manila VA Regional 
Office.

FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for heart disease as a POW disability in final decisions in 
August 1996 and December 1998.  

2.  The additional evidence relating to the claim of service 
connection for heart disease that was received into the 
record after the December 1998 RO decision does not bear 
directly and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the veteran's previously denied claim of service connection 
for heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports and VA 
outpatient treatment records. Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought. In September 2002, the Board sent the 
veteran and his representative a letter notifying them of the 
provisions of the VCAA. They were advised as to which portion 
of the information and evidence, if any, was to be provided 
by the veteran and which portion, if any, the VA would 
attempt to obtain on his behalf. See Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  The Board therefore finds that 
the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Legal Criteria

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  Where certain diseases, 
such as arteriosclerosis, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2002)); 38 
C.F.R. § 3.303(d).  

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied. 
? Avitaminosis. 
? Beriberi (including beriberi heart disease). 
? Chronic dysentery. 
? Helminthiasis. 
? Malnutrition (including optic atrophy associated with 
malnutrition). 
? Pellagra. 
? Any other nutritional deficiency. 
? Psychosis. 
? Any of the anxiety states. 
? Dysthymic disorder (or depressive neurosis). 
? Organic residuals of frostbite, if it is determined that 
the veteran was interned in climatic conditions 
consistent with the occurrence of frostbite. 
? Post-traumatic osteoarthritis. 
? Irritable bowel syndrome. 
? Peptic ulcer disease. 
? Peripheral neuropathy except where directly related to 
infectious causes.
 
Note: For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c).
Analysis

The veteran essentially contends that his heart condition 
stems from his period of incarceration as a POW in World War 
II. Service connection can be granted for ischemic heart 
disease in a former prisoner of war, such as the veteran, who 
had experienced localized edema during captivity.  38 C.F.R. 
§ 3.309(c).

The veteran's claim of entitlement to service connection for 
heart disease on a direct basis was denied in a July 1990 
rating decision. Service connection for heart disease as a 
POW disability was denied by the RO in August 1996 and most 
recently in a December 1998 rating decision on the basis 
that, although the veteran had hypertensive arteriosclerotic 
heart disease, the evidence did not show that he had had 
localized swelling or edema during his period of 
incarceration. The December 1998 decision is final as a 
timely appeal was not received within one year after the 
veteran was notified. 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002).

However, a claim will be reopened if new and material 
evidence has been submitted since the last decision denying 
the claim on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence available at the time of the December 1998 rating 
decision included service medical records, the report of a 
January 1953 VA examination, and a March 1990 POW Medical 
History filled out by the veteran. In summary, service 
medical records make no mention of localized swelling or 
edema, and the January 1953 examination report specifically 
notes that there was no manifestation of arteriosclerosis or 
edema. In March 1990, the veteran specifically denied 
swelling of the legs or feet as a POW. Post-service medical 
records first show references to arteriosclerotic heart 
disease decades after the veteran's separation from service. 
No medical opinion or other medical evidence has been 
submitted to otherwise link the veteran's heart condition to 
his period of military service. 

Subsequent to the December 1998 rating decision, the veteran 
has provided copies of previously considered and additional 
medical reports indicating that he does in fact have heart 
disease, as well as a POW Medical History completed in May 
2000. The medical records are cumulative or redundant, and 
thus do not service to reopen the veteran's claim. The 
question of whether the veteran had localized swelling or 
edema was considered at the time of the earlier RO decisions, 
based on his 1990 POW Medical History. The May 2000 report of 
swelling of the legs and feet approximately 50 years after 
his incarceration addresses the same question and, given its 
self-serving nature, clearly is not so significant that it 
must be considered to fairly decide the merits of the claim. 
Accordingly, the Board finds that new and material evidence 
to reopen the claim of service connection for heart disease 
has not been submitted. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence to reopen the claim of service 
connection for heart disease has not been submitted; the 
appeal is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

